Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 12/21/2021, overcomes the rejections of record.  However, as because the new secondary prior arts have been used to address the prior claim limitation of claim 1 and not due to the amendment of claim 1, therefore, the following action is non Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.


Status of the application
3.	Claims 1-13, 15-17 are pending in this application.
Claims 10-13, 15 have been withdrawn.
Claims 16, 17 are new.
Claims 1-9, 16, 17 have been rejected. 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention
to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	 Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	 Claims 1-7, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. US 2011/0281015 in view of Weibel et al. USPN 4923981 in view of NPL dry Aubergine (Sissi et al. entitled Drying Aubergine  (in the sun….) with a glass , 2015 (and See last page copyright from 2010):  http://www.withaglass.com/?p=17823) and/(additionally) in view of Hiramoto et al. US 2004/0037792 and further in view of Corbin et al. US 2013/0202771 and as evidenced by NPL “Aubergine is eggplant”.

11.	 Regarding claim 1, Higgins et al. discloses a shortening comprising at about 70- 90% liquid oil, hard fat can be 7-15% by weight, 1-15% by weight of cellulose fiber and less than 1% water (at least in Higgins et al., the claims and examples; [0007], [0008], [0025], [0027], [0024], [0030], [0031], [0039]). Higgins et al. also discloses that the hard fat provides a crystal matrix, cellulose fiber aid in structuring the shortening to make structured oil phase containing composition ([0024]) as claimed in claim 1.
It is to be noted that if we adjust the disclosed percent amount of cellulose fiber 1-15% by weight in the composition with respect to 70-90% by weight of liquid oil, it will still overlap the claimed range amount of 0.3-8.0% by weight of the liquid oil as claimed in claim 1. However, examiner is addressing that the disclosed cellulose fiber source can be from plant cell wall material and plant is aubergine parenchymal tissue as discussed below. It is known and is evidenced by applicants own specification that aubergine is egg plant (at least in [0008]) and also as evidenced by NPL “Aubergine is eggplant” that aubergine is the French word and it means eggplant (page 1).
However, Higgins et al. is silent about “cell wall material from aubergine parenchymal tissue” and “having 25 micron to 500 micron size”.
This is addressed using two combinations of prior arts:

USPN 4923981 / (additionally) in view of NPL Dry Aubergine and in view of Cobin et al. and (additionally) 
(b) By using Higgins et al. US 2011/0281015 in view of Hiramato et al. 
and in view of Cobin et al.
With respect to (a) , Weibel et al.  discloses that the cell wall has
Parenchymal cells and tissue which contributes fiber source when added to food composition (Abstract), therefore, it contributes fiber source.
It is also to be noted that Weibel et al. discloses fiber source is plant parenchymal tissue. However, as because there is no artificial treatment, the cell wall has parenchyma cells and tissue which contributes natural parenchymal tissue having fiber source. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Higgins et al. to include the teaching of Weibel et al.  who discloses that cell wall derived from plant parenchymal tissue contributes cell cellulose fiber source when added to food composition (Abstract, col 10 lines 19-20).
They do not teach parenchymal cell is from aubergine. 
NPL Dry Aubergine teaches aubergine is sundried to be used in food which will provide benefit to natural way of drying in order to restore good desired specific taste of Aubergine and acquired nice texture (page 2 last few lines of first paragraph) and it reduces moisture and it will store for one year without refrigeration (page 2 last few lines of first paragraph). Therefore, it meets “anhydrous form of aubergine”. It is understood 
It is also to be noted that Higgins et al. discloses that water is less than 1% water (at least in Higgins et al. [0025]). Therefore, one of ordinary skill in the art would have been motivated to include dry form (i.e. anhydrous) of particulate non-defibrillated cell wall material from ambergine parenchymal tissue as disclosed by NPL Dry aubergine in order to have the shortening in solid plastic form having minimal or no water in the composition (i.e. only fat and cellulosic material to have structured fat composition) (in Higgins et al. [0015]).
It is understood that aubergine powder is used in the claimed composition as evidenced by applicants own specification (PGPUB [0035], [0094]). Therefore, sundried pieces of egg -plant can be used in powder form in order to provide the benefit of natural source of fiber and having less than 5% water is the anhydrous form. The natural source of dried product will restore non-defibrillated form because its integrity is maintained as it is just natural form with les or no moisture content by sun drying treatment and this restored natural structure containing anhydrous cell wall material is anhydrous non-defibrillated cell wall material” is evidenced by applicants own specification (in PGPUB [0035]).  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Higgins et al. to include the teaching of NPL Dry Aubergine who discloses aubergine is sundried as source of natural drying to be used in food which will provide benefit to natural way of drying in order to restore good taste and nice texture ( aubergine origin) (page 2 last few lines of first paragraph) 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Higgins et al. in view of Weibel et al. and NPL Dry Aubergine to further grind to make powder form as disclosed by Hiramoto et al. ([0167]) in order to have small particles of fiber suitable to use in such a composition as disclosed by Corbin et al. (in Corbin et al. [0024], [0025], [0041]). 
(Additionally) with respect to (b), by using Higgins et al. US 2011/0281015 in
view of Hiramato et al.  and in view of Cobin et al.
 Hiramato et al. discloses that eggplant slices can be freeze-dried and ground to
make powder form ([0167]).
Therefore, one of ordinary skill in the art  before the effective filling date of the claimed invention can make freeze dried egg- plant in powder form in order to have a natural form of aubergine (egg- plant) to be used as fiber source as discussed above.
Therefore, it is understood that the natural parenchymal tissue of aubergine  in powder form has cell wall material which is non-defibrillated cell wall material and  can be used as is also evidenced by applicants own specification (at least in PGPUB [0078]).
It is also to be noted that even if Hiramoto discloses that the powdered egg- plant is made to have the source of enzyme, however, Hiramoto is used to address the method of making freeze drying and powdered form of egg- plant (Aubergine) in the composition.

Higgins et al. in view of Hiramoto does not specifically disclose the fiber length is 25 micron to 500 micron.
Corbin et al. discloses that the additives can be added oil phase can include sugar, salt etc. ([0024], [0025)).
Corbin et al. discloses that the cellulose fiber obtained from plant source ([0023]) and generally having a fiber length of 25-50 micron ([0041]) in order to have desired length to provide the functionality of fibrous nature and capillaries that can take up oil to provide desired structure of the composition ([0041]). Therefore, the ground eggplant can be made 50 micron (or desired) size as disclosed by Corbin et al. in order to have desired size for this type of composition. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify plant source natural cellulosic material containing shortenings of Higgins et al. in view of  Hiramoto et al. to include the teaching of Corbin et al. who also discloses that the cellulose fiber is generally having a fiber length of 25-50 micron ([0041]) in order to have desired length to provide the functionality of fibrous nature and capillaries that can take up oil to provide desired structure of the composition ([0041]).

12. 	Regarding claim 2, Higgins et al. discloses that shortening composition comprises hard fat, liquid oil, and cellulose fiber which makes structured plastic shortening composition at room temperature (at least in [0015]).

13. 	Regarding claim 3, it is to be noted that claim 3 can be interpreted as the plastic form can be maintained even at the melting temperature of the fat content at which temperature all fat will be in liquid form. Claim 3 depends on claim 1. Claim 1 recites “96-97% by weight fat can include 0-50% solid fat plus residual liquid oil’, liquid at 20 degree C. Therefore, claimed fat includes liquid oil which is liquid at room temperature. Therefore, claim 3 is interpreted as the fat having mostly or all liquid at a temperature (e.g. at room temperature 20 degree C, N20), will not be in liquid form.
Higgins et al.. discloses that the composition comprising shortening composition comprises hard fat and hard fat can be reduced to 75% and can be 5% by weight based on the total weight of the composition ( [0024], [0031]) and hard fat, liquid oil, and cellulose fiber , in combination, which makes structured plastic shortening composition at room temperature (at least in [0015]). Therefore, the disclosed fat (i.e. includes 70- 90% oil i.e. which is “liquid” at room temperature”) is solid at room temperature ([0015]) to meet claim 3.
Therefore, the presence of cellulose fiber in combination with liquid oil and solid fat which makes plastic shortening at room temperature, would have been obvious to be in solid form even if the room temperature is the melting temperature of solid fat as disclosed by Higgins et al. ([0015]) can include the solid fat which melts at room 

14. 	Regarding claim 4, it is also to be noted that that the plastic property of the shortening at room temperature (i.e. 20 degree C) ([0015]) would provide the non-liquid composition at 20 degree C and having solid fat content 8-15% by weight (at least in claim 13 of Higgins et al.).

15.	 Regarding claim 5, it is to be noted that the shear storage modulus G’ at 20 degree C of at least 5,000 Pa is considered as physical property of the composition of
Claim 1. Therefore, as the disclosed prior arts of record, in combination, meet the claimed range amount of the ingredients, it is within the skill of one of ordinary skill in the art to optimize the amounts (e.g. non-defibrillated cell wall material which contributes plant cellulosic fiber and is one of the primary viscosifying agent to determine ) from within the disclosed range amount which meet the claimed range amount in order to achieve the desired physical property of the elasticity of the plastic shortening (in Higgins et al. [0015] e.g. plastic shortening) claimed composition as claimed in claim 5.
(Additionally), absent showing of unexpected results, the specific amount of shear storage modulus G’ at 20 degree C is not considered to confer patentability to the claims. As the viscosity and amount of viscosity are variables that can be modified,  would have optimized, by routine experimentation, the amount of fiber in Higgins et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired desired physical property of the elasticity of the plastic shortening as measured by shear storage modulus G’ at 20 degree C of the composition (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

16. 	Regarding claims 6, 16, Higgins et al. discloses that the structured continuous oil phase which is structured with the cellulose fiber can contain about 1-4 % by weight cellulose fiber (at least in [0027], claim 17 of Higgins et al.) and therefore, the vegetable plant material from aubergine parenchymal tissue as a natural source of ‘cellulose’ to serve as structurant and that cell wall derived from plant parenchymal tissue contributes cell cellulose fiber source when added to food composition as disclosed by Weibel et al. (Abstract, col 10 lines 19-20) which modifies cellulose fiber of Higgins et al. can contain about 1-4 % by weight cellulose fiber to meet claims 6,16.

.

18. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. US 2011/0281015 in view of Weibel et al. USPN 4923981 in view of NPL dry aubergine /(additionally) in view of Hiramoto et al. US 2004/0037792 and further in view of Corbin et al. US 2013/0202771 as applied to claim 1 and further in view of Parker et al. USPN 3950568 and as evidenced by Jin et al. US 2018/0319957.

19. 	Regarding claim 8, as mentioned for claim 1 above, Higgins et al. discloses a shortening comprising at about 70-90% liquid oil , hard fat can be 7-15% by weight , 1- 15% by weight of cellulose fiber and less than 1% water (at least in Higgins et al., the claims and examples; [0007], [0008], [0027], [0024], [0030], [0031], [0039]). Higgins et
al. also discloses that the hard fat provides a crystal matrix, cellulose fiber aid in structuring the shortening to make structured oil phase containing composition ([0024]) as Claimed in claim 1.
It is evidenced by Jin et al. that the cellulose from plant origin can have diameter greater than 1000 micron (i.e. 1 mm) ([0082]).
Regarding additives, Higgins et al. also discloses that the composition can provide one or more additives like ([0040], [0048)).

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Higgins et al. to include the teaching of Parker et al. to incorporate salt and sugar in order to have desired taste of the final product. Regarding diameter, it is to be noted that even if the diameter of salt and sugar are not disclosed by the combinations of prior arts, however, one of ordinary skill in the art would have been motivated to have similar diameter of sugar and salt which is similar to the cellulose fiber in order to have uniform diameter of all the solid particulates in the structured continuous oil phase of claim 8.

20. 	Claims 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins et al. US 2011/0281015 in view of Weibel et al. USPN 4923981 in view of NPL dry aubergine (additionally) in view of Hiramoto et al. US 2004/0037792 and further in view of Corbin et al. US 2013/0202771 as applied to claim 1 and further in view of Tsang et al. US 2015/0175980 and as evidenced by Anfinsen et al. US 2005/0118326.

21.	 Regarding claims 9, 17, it is interpreted as the sugar is removed from plant cell wall and cellulosic material is remained as fiber.
Higgins et al. in view of secondary prior arts are silent about the claimed ratio of less than 0.6 and 0.5 respectively as claimed in claims 9, 17.
 in order to make refined form of cellulosic materials in order to use cellulosic material containing plant cell wall material in the claimed composition.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify plant source natural cellulosic material containing shortenings of Higgins et al. in view of secondary prior arts to include the teaching of Tsang et al. to remove pectin and therefore, sugar by degrading pectin and lignin to release sugar which is used for other purpose and releasing cellulose particles
which is in refined form without pectin and removal of sugar etc. to have low ratio of sugar to be used as plant fiber ([0219], [0222], [0224], and [0226]). It is to be noted that in this instance, cellulosic material without sugar containing plant cell wall has the benefit of being present as refined plant cell wall fiber to be used in the composition. It is also evidenced by applicants specification that the non-refined particulate anhydrous 

Response to arguments
22.	Applicants arguments and amendments have been considered. Applicants arguments in relation to Gupta et al. overcomes the rejections of record. Therefore,  new secondary prior arts by Weibel et al. USPN 4923981 , NPL dry Aubergine (Sissi et al. entitled Drying Aubergine  (in the sun….) with a glass , 2015 (and See last page copyright from 2010):  http://www.withaglass.com/?p=17823) and/(additionally)  Hiramoto et al. US 2004/0037792 have been used in place of Gupta et al. and used to make two sets of rejections  to address “cell wall material from aubergine parenchymal tissue” as claimed in claim 1. As because the new secondary prior arts have been used to address this prior claim limitation of claim 1 and not due to the amendment of claim 1, therefore, the rejection is made as non-final.  

Conclusion
22. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 17921